 1   WO                                                                                          KM

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Bradley Ryan Gaines,                              No. CV 19-05621-PHX-MTL (DMF)
10                             Plaintiff,
11    v.                                                ORDER
12
      Jessica Synes, et al.,
13
14                             Defendants.
15
16          On November 14, 2019, Plaintiff Bradley Ryan Gaines, who is confined in a
17   Maricopa County Jail, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983
18   and an Application to Proceed In Forma Pauperis. In a January 22, 2020 Order, the Court
19   granted the Application to Proceed and dismissed the Complaint because Plaintiff had
20   failed to state a claim. The Court gave Plaintiff 30 days to file an amended complaint that
21   cured the deficiencies identified in the Order.
22          On February 24, 2020, Plaintiff filed a First Amended Complaint (Doc. 7). The
23   Court will dismiss the First Amended Complaint and this action.
24   I.     Statutory Screening of Prisoner Complaints
25          The Court is required to screen complaints brought by prisoners seeking relief
26   against a governmental entity or an officer or an employee of a governmental entity. 28
27   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
28   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
 1   relief may be granted, or that seek monetary relief from a defendant who is immune from
 2   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
 3          A pleading must contain a “short and plain statement of the claim showing that the
 4   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
 5   not demand detailed factual allegations, “it demands more than an unadorned, the-
 6   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
 7   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
 8   conclusory statements, do not suffice.” Id.
 9          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
10   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
11   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
12   that allows the court to draw the reasonable inference that the defendant is liable for the
13   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
14   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
15   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
16   allegations may be consistent with a constitutional claim, a court must assess whether there
17   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
18          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
19   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
20   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
21   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
22   U.S. 89, 94 (2007) (per curiam)).
23   II.    First Amended Complaint
24          Plaintiff names Probation Officer Jessica Synze as Defendant in his one-count First
25   Amended Complaint and seeks money damages. Plaintiff alleges he was retaliated against,
26   in violation of the Eighth Amendment, when Defendant “[k]new no monitor was to be put
27   on [Plaintiff’s] ankle and it was done any way, this was due to her listening to Jeff and
28   Amanda not her own [opinion].” As his injury, Plaintiff states “I had a monitor placed on



                                                    -2-
 1   me to be monitored.”
 2   III.   Failure to State a Claim
 3          A viable claim of First Amendment retaliation contains five basic elements: (1) an
 4   assertion that a state actor took some adverse action against an inmate (2) because of
 5   (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise
 6   of his First Amendment rights (or that the inmate suffered more than minimal harm) and
 7   (5) did not reasonably advance a legitimate correctional goal. Rhodes v. Robinson, 408
 8   F.3d 559, 567-68 (9th Cir. 2005).       Further, although pro se pleadings are liberally
 9   construed, Haines v. Kerner, 404 U.S. 519, 520-21 (1972), conclusory and vague
10   allegations will not support a cause of action. Ivey v. Bd. of Regents of the Univ. of Alaska,
11   673 F.2d 266, 268 (9th Cir. 1982). A liberal interpretation of a civil rights complaint may
12   not supply essential elements of the claim that were not initially pled. Id.
13          Plaintiff does not allege that Defendant Synze acted because Plaintiff’s protected
14   conduct and therefore fails to state a retaliation claim. Moreover, as in the original
15   Complaint, Plaintiff’s allegations are vague. Plaintiff does alleges when or for how long
16   he was required to wear an ankle monitor, how the monitor violated his terms of probation,
17   or how he was harmed by being required to wear the monitor. Plaintiff has therefore failed
18   to state a claim.
19   IV.    Dismissal without Leave to Amend
20          Because Plaintiff has failed to state a claim in his First Amended Complaint, the
21   Court will dismiss his First Amended Complaint. “Leave to amend need not be given if a
22   complaint, as amended, is subject to dismissal.” Moore v. Kayport Package Express, Inc.,
23   885 F.2d 531, 538 (9th Cir. 1989). The Court’s discretion to deny leave to amend is
24   particularly broad where Plaintiff has previously been permitted to amend his complaint.
25   Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir. 1996).
26   Repeated failure to cure deficiencies is one of the factors to be considered in deciding
27   whether justice requires granting leave to amend. Moore, 885 F.2d at 538.          The Court
28   finds that further opportunities to amend would be futile. Therefore, the Court, in its



                                                 -3-
 1   discretion, will dismiss Plaintiff’s First Amended Complaint without leave to amend.
 2   IT IS ORDERED:
 3          (1)    Plaintiff’s First Amended Complaint (Doc. 7) and this action are dismissed
 4   for failure to state a claim, and the Clerk of Court must enter judgment accordingly.
 5          (2)    The Clerk of Court must make an entry on the docket stating that the
 6   dismissal for failure to state a claim may count as a “strike” under 28 U.S.C. § 1915(g).
 7          (3)    The docket shall reflect that the Court, pursuant to 28 U.S.C. § 1915(a)(3)
 8   and Federal Rules of Appellate Procedure 24(a)(3)(A), has considered whether an appeal
 9   of this decision would be taken in good faith and finds Plaintiff may appeal in forma
10   pauperis.
11          Dated this 30th day of March, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -4-
